IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,497



                 EX PARTE TRACY DESHAWN JACKSON, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 2006-CR-1050 IN THE 187th DISTRICT COURT
                           FROM BEXAR COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to life imprisonment. The Fourth Court of Appeals affirmed his conviction. Jackson v.

State, No. 04-07-00083-CR (Tex. App.–San Antonio, delivered September 19, 2007, no pet.).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of

his right to petition for discretionary review pro se.
                                                                                                   2

       The record before this Court reflects that Applicant was deprived of his right to pursue a pro

se petition for discretionary review through no fault of his own. Ex parte Riley, 193 S.W.3d 900

(Tex. Crim. App. 2006). We find, therefore, that Applicant is entitled to the opportunity to file an

out-of-time petition for discretionary review of the judgment of the Fourth Court of Appeals in

Cause No. 04-07-00083-CR that affirmed his conviction in Case No. 2006-CR-1050 from the 187th

Judicial District Court of Bexar County. Applicant shall file his petition for discretionary review

with the Fourth Court of Appeals within 30 days of the date on which this Court’s mandate issues.



Delivered: February 9, 2011
Do not publish